ELLINGTON, Presiding Judge,
concurring in part and dissenting in part.
I concur in Divisions 2 and 3. Because the evidence of record does not establish as a matter of law that Fair was injured as the result of mutual combat, however, a jury question remains regarding whether *797CV Underground, LLC, and Underground Management, LLC (collectively, “Underground”), as the occupiers of the property where Fair was shot, are liable for his death. Accordingly, I dissent to Division 1.
In a small subset of premises liability cases where the plaintiff claims that he was injured as a result of the owner/occupier’s failure to provide adequate security on the property to prevent third-party criminal attacks, Georgia courts have recognized a “mutual combat” defense. In these cases, our courts have held that those who engage in mutual combat are deemed to have knowledge of the risk of harm they might suffer from their own conduct that is superior to the knowledge of the risk that the owner/occupier may have based on prior criminal attacks on the property.2 Thus, one who deliberately interjects himself into an affray assumes the risk of injury from the brawl.3 In such a case, “the existence of prior criminal acts on the premises is irrelevant and cannot form a basis for liability on the premises owner.” Sailors v. Esmail Intl., 217 Ga. App. 811, 813 (1) (459 SE2d 465) (1995). Although, as the trial court noted, and the majority agrees, a momentary pause in a fight would not alter the relative knowledge of parties who engaged in mutual combat, it is clear that the mutual combat defense applies only when there is a causal connection between a fight and the plaintiff’s injury.4
In this case, however, contrary to the conclusion in the majority opinion, the evidence does not establish the requisite causal connection as a matter of law. Given the paucity of evidence, reasonable minds can differ regarding whether Fair’s injuries resulted from the mutual combat he voluntarily participated in. Since Fair, the injured party, died at the scene, there is of course no statement from him about the circumstances surrounding the fight. The record contains no statement from Brandon Barnes, the person who injured Fair, about his reason for shooting Fair, whether he had any quarrel with him, or whether he even knew the combatants depicted in the surveillance video. There is no statement from Fair’s friend, who *798threw the fire extinguisher, about the circumstances surrounding the fight. The men who engaged in the fight, other than Fair, are not identified by name in the record and provided no evidence that connects Barnes to the altercation. The testimony of Walter Gilbert, the sole eyewitness to the fight who gave evidence, contained nothing that connected Barnes to the altercation.5 In short, the only evidence relating to the question whether Fair’s injuries arose from the fight among Fair and the other men is the surveillance video, and that evidence is equivocal at best.
As the majority’s description of the images depicted in the video indicates, the video shows that before the fight Barnes was in the area where the fight occurred, just inside the glass doors leading to the fountains plaza, that he exchanged a few words with one of the combatants (the man in the blue-striped shirt), that he observed the fight, just as Walter Gilbert and multiple other bystanders did,6 and that he exited the building just after one of the combatants (the man in the white shirt). After viewing the video, a jury could conceivably infer (as the appellees, the trial court, and the majority have inferred) that Barnes, the man in the blue-striped shirt, the man in the red shirt, and the man in the white shirt were all companions together, and that, even if the video did not capture Barnes’s physical involvement in the fight inside the shopping area, his shooting of Fair outside flowed directly out of the fight that Fair willingly engaged in. But the video is also consistent with a scenario in which Barnes was completely unacquainted with any of the combatants, merely observed the fight, and, for reasons unconnected to the fight, decided to shoot Fair.7
Although the surveillance video shows that Barnes very briefly walked beside and apparently spoke a few words to one of the combatants, and that he later exited the building just after another one of the combatants, the timeline and the images on the video, standing alone, do not establish anything more than a temporal connection between the combat and the homicide. Such evidence cannot establish as a matter of law even that Barnes was acquainted *799with those combatants, much less that he shot Fair as some continuation of their fight with Fair and his friend. Yet the majority finds as a matter of law that Barnes participated in the fight, despite the absence of competent evidence of that fact, and from that finds that the combat was causally related to Fair’s death.8 Although the video shows that Fair engaged in mutual combat on the premises, it is clear that the majority can only find as a matter of law that Fair’s injuries resulted from the brawl by drawing inferences to favor the movants (the appellees). Regardless whether the appellees’ interpretation of the video may seem more likely to the trial court, or to members of this Court, our Constitution reserves to the jury the power of finding facts from inconclusive evidence, and the law does not permit judges to usurp that power. McCurry v. Bailey, 224 Ga. 318, 320 (1) (162 SE2d 9) (1968); Collins v. Newman Machine Co., 190 Ga. App. 879, 884 (3) (380 SE2d 314) (1989). When the evidence that was presented to the trial court in support of the appellees’ motions for summary judgment is viewed in the light most favorable to the nonmovants (the appellants), as required, I conclude that there remains a genuine issue as to whether Fair’s death resulted from his voluntary participation in mutual combat.9 Because a jury question remains regarding the proximate cause of Fair’s death, the trial court erred in granting Underground’s motion for summary judgment based on the mutual combat defense.10
*800Decided March 16, 2017
Turkheimer & Hadden, John D. Hadden; Stewart, Seay & Felton, L. Chris Stewart; Timothy J. Santelli, for appellants.
Moreover, this is not a case where the grant of summary judgment may be affirmed as having been right for a reason the trial court chose not to address.11
Accordingly, I dissent to Division 1.
I am authorized to state that Judge Reese joins me in this opinion.
Freeman Mathis & Gary, Sun S. Choy, Jacob E. Daly; Swift, Currie, McGhee & Fliers, Terry O. Brantley, Steven R. Wilson, for appellees.

 Cornelius v. Morris Brown College, 299 Ga. App. 83, 86 (3) (681 SE2d 730) (2009); Habersham Venture v. Breedlove, 244 Ga. App. 407, 410 (4) (535 SE2d 788) (2000); Sailors v. Esmail Intl., 217 Ga. App. 811, 813 (1) (459 SE2d 465) (1995); Driver v. Leicht, 215 Ga. App. 694, 695 (452 SE2d 165) (1994).


 Cornelius v. Morris Brown College, 299 Ga. App. at 86 (3); Sailors v. Esmail Intl., 217 Ga. App. at 813 (1); Driver v. Leicht, 215 Ga. App. at 695.


 See Porter v. Urban Residential Dev. Corp., 294 Ga. App. 828, 832-833 (2) (670 SE2d 464) (2008) (injuries resulting from the decedent’s “active, voluntary participa[tion] in the fight’s commencement and its continuation”); Sailors v. Esmail Intl., 217 Ga. App. at 813 (injuries to combatants “result [ing] from their own conduct [,] that is, “their voluntary participation in” an altercation); Driver v. Leicht, 215 Ga. App. at 695 (injuries resulting from a person’s active participation in a brawl).


 Gilbert, who operates an outdoor attraction near the entrance where the fight occurred, vie wed the video and testified that he was the man in the green shirt, that he saw the fight and went inside to try to break it up, and that he saw four young men fighting. After Fair walked out into the fountains plaza, Gilbert heard the shots, looked out, and saw Fair fall.


 The majority described Barnes as “gesturing” while he watched the fight. As I see it, the gesture, which consisted of him extending his left arm to the side, does little, if anything, to indicate he was a participant in the altercation.


 Although Underground labels the man in the blue-striped shirt, the man in the white shirt, and the man in the red shirt as Barnes’s “friends,” there is no evidence in the record to support this characterization, apart from Underground’s subjective interpretation of the video.


 By contrast, the cases cited in the majority opinion contained direct evidence of the circumstances of the altercation in the testimony of the plaintiff or eyewitnesses. See, e.g., Rappenecker v. L.S.E., Inc., 236 Ga. App. 86 (510 SE2d 871) (1999) (The plaintiff was injured following an argument with another man, when the man attacked him as he tried to walk away and then another man joined in the assault, as described by multiple eyewitnesses.); Fagan v. Atnalta, Inc., 189 Ga. App. 460 (376 SE2d 204) (1988) (The plaintiff personally testified that he knew he might be hurt if he intervened in a developing altercation involving bar employees and belligerent customers who were being ejected, and one of the bartenders also testified about the plaintiff’s intervention and resulting injuries.).


 The majority misconstrues my position. I do not propose reversing the grant of summary judgment because there is no evidence that Fair had previous acquaintance with Barnes or because there is no evidence that Barnes was the person who initiated the fight. Rather, because the evidence does not establish as a matter of law that Barnes participated at any point in the combat, it is not undisputed that Fair’s death resulted from his participation in combat, which precludes summary judgment on that basis.


 See Six Flags Over Georgia II v. Martin, 335 Ga. App. 350, 360-361 (2) (a) (780 SE2d 796) (2015) (accord), cert. granted on other grounds, Case Nos. S16C0743 and S16C0750 (September 6, 2016) (Evidence that included a history of gang activity inside the defendant theme park and numerous assaults that began on the premises, particularly at closing time, and spilled over to areas surrounding the park raised issue of material fact as to whether the proprietor’s lack of adequate security around the adjacent bus stop was the proximate cause of a park visitor’s injuries from an attack at the bus stop.); Double View Ventures v. Polite, 326 Ga. App. 555, 560-561 (1) (a) (757 SE2d 172) (2014) (Evidence of numerous armed robberies and assaults inside a convenience store and a high crime rate in the surrounding area raised an issue of material fact as to whether the proprietor’s lack of adequate security and failure to maintain *800its fence was the proximate cause of a customer’s injuries from an attack at the edge of the property.); McNeal v. Days Inn of America, 230 Ga. App. 786, 787-788 (498 SE2d 294) (1998) (Evidence of several criminal acts in a hotel’s parking lot, including a violent melee that spilled over from a nearby housing project, raised an issue of material fact as to whether a hotel’s lack of adequate security was the proximate cause of a guest’s injuries from an attack in the parking lot.); Killebrew v. Sun Trust Banks, 221 Ga. App. 679, 680 (1) (472 SE2d 504) (1996) (Because “[t]he dangers of ATMs are well known and undeniable!,]” case presented a material question regarding whether a bank’s inadequate parking lot security was the proximate cause of a customer’s injuries from an attack at an ATM.) (physical precedent only); Matt v. Days Inns of America, Inc., 212 Ga. App. 792, 793-796 (443 SE2d 290) (1994), aff’d, Days Inns of America v. Matt, 265 Ga. 235 (454 SE2d 507) (1995) (Evidence of frequent criminal incidents on a hotel’s premises, and of serious violent crimes in the parking lots of nearby hotels, raised an issue of material fact as to whether a hotel’s lack of adequate security was the proximate cause of a guest’s injuries from an attempted armed robbery in the hotel’s parking lot.); Confetti Atlanta v. Gray, 202 Ga. App. 241, 243-244 (1) (414 SE2d 265) (1991) (Evidence of prior fights inside and outside a night club raised an issue of material fact as to whether the club’s lack of adequate security after closing while customers remained in the parking lot was the proximate cause of a customer’s injuries from a fight in the parking lot.).


 See Georgia-Pacific v. Fields, 293 Ga. 499, 503-504 (2) (748 SE2d 407) (2013) (“A grant of summary judgment must be affirmed if it is right for any reason, whether stated or unstated in the trial court’s order, so long as the movant raised the issue in the trial court and the nonmovant had a fair opportunity to respond.” The nonmovant is not required, however, to produce any counter evidence or materials in affirmative support of its side of an issue that the movant did not urge as a reason for entry of summary judgment, and it is error for an appellate court to affirm a grant of summary judgment on such a basis.) (citations and emphasis omitted); City of Gainesville v. Dodd, 275 Ga. 834, 839 (573 SE2d 369) (2002) (The appellate court correctly applied the “erroneous legal theory” exception to the “right for any reason” rule and refused to address grounds for summary judgment which the trial court had not ruled upon and which all parties had not properly briefed on appeal.). Notably, Underground did not argue that it was entitled to summary judgment on the basis that there was no evidence that there had been prior substantially similar crimes on the premises creating a known dangerous condition, and the trial court did not reach this issue in its summary judgment ruling. The appellants argued that Underground opted not to raise this argument “because everybody knows that Underground Atlanta is a cesspool” and that there was evidence, known to Underground, of a large number of previous wilful killings, armed robberies, and other violent crimes on the Underground premises and in the surrounding vicinity. Both Underground Management’s general manager, William Ciccaglione, and two public safety directors for IPG, Patrick Salmon and Robert Reid, were aware of two prior murders at Underground from 2008 to the time of Fair’s death. The business owner, Walter Gilbert, testified that he has seen many fights at Underground and described the fountains plaza as a “hot area.” In addition, Salmon testified that Fair’s assailant, Barnes, had previously been banned from the property.